341 So.2d 1297 (1977)
C. C. BOOTHE, Plaintiff-Appellant,
v.
BOARD OF SUPERVISORS OF ELECTIONS FOR the PARISH OF CATAHOULA et al., Defendants-Appellees.
No. 5765.
Court of Appeal of Louisiana, Third Circuit.
January 31, 1977.
Chet D. Traylor and Samuel T. Singer, Winnsboro, for plaintiff-appellant.
Michael C. Barron, Baton Rouge, for defendants-appellees.
McKeithen, Burns & Lewellyan by Don C. Burns, Columbia, for intervenor-appellee.
Before CULPEPPER, GUIDRY and FORET, JJ.
FORET, Judge.
On May 5, 1976, in the Seventh Judicial District Court, Catahoula Parish, C. C. Boothe filed this "Petition for Writ of Injunction" against defendants, Board of Supervisors of Elections of, and Registrar of Voters for, the Parish of Catahoula, and the Louisiana Secretary of State, wherein he prayed for an order "Directed to the defendants and restraining, enjoining, and prohibiting defendants, their agents, and any other persons acting on their behalf from holding the recall election which has been set for June 1, 1976 ...'.
Judgment was rendered denying plaintiff's application for injunctive relief, from which judgment plaintiff has appealed devolutively.
Inasmuch as the election of June 1, 1976, has already been held and the results thereof promulgated, the matter has become moot, and any judgment rendered by this Court would have no legal effect whatsoever. Spinato v. Lowe, 239 La. 604, 119 So.2d 480 (1960); Cain v. Board of Supervisors, Ouachita Parish, 335 So.2d 711 (La.App. 2 Cir. 1976); Cook v. Cook, 320 So.2d 612 (La.App. 4 Cir. 1975), writ refused, La., 323 So.2d 477; Ardoin v. Ardoin, 306 So.2d 476 (La.App. 3 Cir., 1975); Hines v. Village of Goldonna, 136 So.2d 140 (La.App. 3 Cir. 1961).
Accordingly plaintiff's suit is dismissed, and all costs of this appeal are assessed against the plaintiff.
APPEAL DISMISSED.